FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         December 8, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 JENITA CLANCY,

       Plaintiff - Appellant,

 v.                                                          No. 20-3036
                                                    (D.C. No. 5:18-CV-04106-SAC)
 CHRISTOPHER C. MILLER*, Acting                                (D. Kan.)
 Secretary of Defense,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT**
                         _________________________________

Before TYMKOVICH, Chief Judge, MURPHY and PHILLIPS, Circuit Judges.
                 _________________________________

      Pro se plaintiff Jenita Clancy started working for the Defense Commissary

Agency at Fort Riley in November 2015. In the summer and fall of 2016, she

received negative performance evaluations. And in November 2016, she resigned




      *
        We have substituted Christopher C. Miller, the current acting Secretary
of Defense, for Mark T. Esper, the former Secretary of Defense. See Fed. R. App. P.
43(c)(2).
      **
          After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
after a meeting with her supervisors. She later unsuccessfully tried to withdraw her

resignation.

      Clancy filed this lawsuit just over a year later, claiming under the

Rehabilitation Act, 29 U.S.C. § 794, that her supervisors at Fort Riley discriminated

against her and subjected her to a hostile work environment because of her

disability—anxiety, depression, and post-traumatic stress disorder (PTSD). The

district court granted summary judgment to the defense.

      In this appeal, Clancy challenges the summary judgment and several other

rulings the district court made along the way. We construe her pro se pleadings

liberally, without going so far that we act as her advocate. See Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991). Seeing no error, we affirm.

                                I. Discretionary Rulings

      Clancy argues that the district court erred when it (1) denied her leave to

amend her complaint, (2) excluded her exhibits under local rules, and (3) denied her

leave to file a surreply opposing summary judgment. We review these rulings for an

abuse of discretion. Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 989 (10th Cir.

2019) (leave to amend); Certain Underwriters at Lloyd’s London v. Garmin Int’l,

Inc., 781 F.3d 1226, 1230 (10th Cir. 2015) (applying local rules); Green v. New

Mexico, 420 F.3d 1189, 1196 (10th Cir. 2005) (surreply). “A district court abuses its

discretion if its decision is arbitrary, capricious, whimsical, or manifestly

unreasonable.” Tesone, 942 F.3d at 989 (internal quotation marks omitted).



                                            2
                         A. Motion to Amend the Complaint

      In May 2019, after the deadlines for discovery and motions to amend had

passed, Clancy sought to add claims for retaliation and constructive discharge under

Title VII of the Civil Rights Act of 1964. She explained that she realized in March

2019 that she could not bring some of her claims under the Rehabilitation Act, and

she sought to correct her mistake by adding claims under Title VII. The district court

denied the motion, finding that allowing the amendment would require more

discovery and that Clancy did not offer a persuasive reason to allow the amendment.

      District courts should freely give leave to amend “when justice so requires.”

Fed. R. Civ. P. 15(a)(2). But a “schedule may be modified only for good cause and

with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). In this context, good cause

exists if the movant cannot meet the schedule’s deadlines despite diligent efforts.

Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir.

2014). “A party seeking leave to amend after a scheduling order deadline must

satisfy both the Rule 16(b) and Rule 15(a) standards.” Tesone, 942 F.3d at 989. If

the moving party fails to satisfy either standard, then the district court does not abuse

its discretion by denying leave to amend. Id.

      We cannot say that the district court abused its discretion. Clancy’s oversight

does not amount to good cause. See Gorsuch, 771 F.3d at 1240 (“If the plaintiff

knew of the underlying conduct but simply failed to raise tort claims, however, the

claims are barred.”). True, as Clancy highlights, she mentioned Title VII, retaliation,

and constructive discharge in earlier pleadings. But that fact does not persuade us

                                            3
that the district court erred; as the district court implied, that fact may hurt Clancy’s

cause because it suggests that she could have understood the law and followed court

rules. And pro se litigants must follow the same procedural rules as other litigants.

Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994). We recognize that Clancy

does not think an amendment would have required more discovery, but the court’s

finding is supported by the defense’s statement that it would have sought another

deposition and another expert evaluation if the court had allowed the amendment.

                                 B. Excluding Exhibits

       After the defense moved for summary judgment, Clancy sent the district court

clerk a box that apparently contained her medical records from 2013 onward. The

district court directed the clerk not to file the exhibits unless Clancy sought and

received leave to file them under a local rule. Clancy responded by asking

permission to file the exhibits, pointing out that the magistrate judge had granted her

motion to file conventionally records that were too large to file electronically. Her

response did not, however, explain the relevance of the exhibits. The district court

entered an order explaining that the magistrate judge’s “order did not concern the

[current] situation,” that Clancy had not shown “that the record should be cluttered

with more than a thousand pages of medical records,” that the exhibits would not be

filed without leave, and that any motion seeking leave should explain the exhibits’

relevance to summary judgment. Suppl. R. at 76. After this order—and after the

court had granted summary judgment—Clancy again sought permission to file the



                                            4
exhibits, insisting that the “medical records are absolutely necessary” but failing to

describe the information in them. Id. at 82. The court denied her request.

       Under the district court’s local rules, “[b]ulky or voluminous materials should

not be filed in their entirety . . . unless the court finds the materials essential and

grants leave to file them. The court may strike any pleading or paper filed in

violation of this rule.” D. Kan. Rule 5.1(f). This rule supports the district

court’s decision to exclude Clancy’s exhibits until she sought and received leave to

file them. The court did not abuse its discretion. See Certain Underwriters, 781 F.3d

at 1230–31 (finding the court acted within its discretion when it rejected 700 pages of

exhibits that did not comply with local rules).

       In addition to arguing that the district court improperly excluded her exhibits,

Clancy seeks to add them to the appellate record. “We undoubtedly have discretion

to deny a motion to supplement the record on appeal when the materials sought to be

added to the record were never before the district court.” Cornhusker Cas. Co. v.

Skaj, 786 F.3d 842, 862–63 (10th Cir. 2015). We exercise that discretion here and

deny Clancy’s motion, because the exhibits’ contents would not affect our analysis.

The district court did not exclude the exhibits based on their contents; it excluded

them because Clancy did not seek and obtain leave to file them. Because Clancy did

not describe to the district court what the exhibits say or explain how they relate to

the case, we could not fault the district court’s decision no matter the exhibits’ actual

contents. And having concluded that the district court acted within its discretion



                                             5
when it excluded the exhibits, “we will not now consider [them] on appeal.” Certain

Underwriters, 781 F.3d at 1230.

                                   C. The Surreply

      Three days after the district court granted summary judgment, Clancy moved

for more time to file a surreply. The district court denied the motion, in part because

Clancy did not offer grounds supporting her request.

      Courts should generally allow the nonmoving party to respond to material—

whether evidence or argument—that the movant raises for the first time in a reply.

Green, 420 F.3d at 1196. If a court does not rely on the new material, however, then

“it does not abuse its discretion by precluding a surreply.” Id. (internal quotation

marks omitted).

      The defense’s reply included exhibits related to Clancy’s claims that she told

her supervisors about her mental-health conditions and that her employment records

identified her as having a psychiatric disability. The district court assumed these

claims to be true in its summary-judgment analysis. So it did not rely on any new

material in the reply in granting summary judgment, and it did not abuse its

discretion by precluding a surreply. See id. Still, we will grant Clancy’s motion to

add her surreply to the record and consider it as we review the summary judgment,

rendering harmless any possible error in precluding the surreply.

                                II. Summary Judgment

      We review de novo a district court’s decision to grant summary judgment,

applying the same standard governing the district court. Rivero v. Bd. of Regents of

                                           6
Univ. of N.M., 950 F.3d 754, 758 (10th Cir. 2020). Summary judgment is proper if

“there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). “We view all facts and evidence

in the light most favorable to the party opposing summary judgment.” Craft Smith,

LLC v. EC Design, LLC, 969 F.3d 1092, 1099 (10th Cir. 2020) (internal quotation

marks omitted).

      “The Rehabilitation Act prohibits the federal government from discriminating

against an ‘otherwise qualified individual with a disability.’” Sanchez v. Vilsack,

695 F.3d 1174, 1177 (10th Cir. 2012) (quoting 29 U.S.C. § 794(a)). The

Rehabilitation Act incorporates the employment-discrimination standards in the

Americans with Disabilities Act (ADA), see 29 U.S.C. § 794(d), so cases addressing

ADA claims may inform our analysis, see Rivero, 950 F.3d at 758.

      Clancy’s discrimination and hostile-work-environment claims require her to

show that she is a “qualified individual with a disability.” 29 U.S.C. § 794(a).1

“When the claim is for discrimination based on an actual disability, the plaintiff must

show ‘a physical or mental impairment that substantially limits one or more major

life activities.’” Tesone, 942 F.3d at 995 (quoting 42 U.S.C. § 12102(1)(A)).2 Major


      1
         We assume that Clancy may bring a hostile-work-environment claim under
the Rehabilitation Act.
       2
         A person can also establish a disability by showing a “record of such an
impairment” or that he or she is “regarded as having such an impairment.” 42 U.S.C.
§§ 12102(1)(B), (C). At least at one point in the district court, Clancy claimed to
have both an actual disability and a record of one. She appears only to pursue her
claim of an actual disability on appeal, abandoning any claim based on a record of a
disability. In any event, Clancy has not identified any competent evidence showing
                                           7
life activities include, for example, brain function, sleeping, “reading, concentrating,

thinking, communicating, and working.” 42 U.S.C. § 12102(2).

      A plaintiff may show a disability through expert testimony. Tesone, 942 F.3d

at 996. Indeed, some cases require expert testimony: “where injuries complained of

are of such character as to require skilled and professional persons to determine the

cause and extent thereof, they must be proved by the testimony of medical experts.”

Id. at 997 (internal quotation marks omitted). But not every case requires expert

testimony: “when a plaintiff alleges an impairment that a lay jury can fathom

without expert guidance, courts generally do not require medical evidence to

establish an ADA disability.” Id. (internal quotation marks omitted).

      Clancy submitted a letter from Dr. Richard Mulrenin, dated more than a year

after she resigned from Fort Riley. The letter says that she had been diagnosed with

major depressive disorder and PTSD, with “distressing symptoms including

depressed moods, acute anxiety, occasional suicidal ideation and a marked difficulty

concentrating.” R. vol. 1 at 25. The letter added that financial stress during the

preceding year had exacerbated her symptoms. Dr. Mulrenin’s progress notes from

October 7, 2015, about a month before Clancy’s first day on the job, removed her

PTSD diagnosis and opined that she did not meet the criteria for major depression.

Clancy ultimately told the court, however, that she would not present any expert

testimony. The district court concluded that, without expert testimony, she could not


that the disability listed in her employment records substantially limited a major life
activity.
                                            8
prove that her depression, anxiety, and PTSD substantially limited at least one major

life activity while she worked at Fort Riley.

      We agree with the district court. As a lay witness, Clancy could describe her

symptoms—for example, that she has difficulty concentrating. See Felkins v. City of

Lakewood, 774 F.3d 647, 652 (10th Cir. 2014). She could not, however, “diagnose

her condition . . . or state how that condition causes limitations on major life

activities, for those are clearly matters beyond the realm of common experience and

require the special skill and knowledge of an expert witness.” Id. (ellipsis and

internal quotation marks omitted). Without expert testimony to diagnose her

condition while she worked at Fort Riley, and further to link the diagnosis to a

limitation on a major life activity, Clancy did not offer enough evidence to create a

genuine dispute over whether she had an actual disability.

      Because Clancy could not show an actual disability, we need not consider the

district court’s additional reasons for granting summary judgment.

                                       III. Costs

      The district court ordered that the defense could recover costs from Clancy

and that she could recover nothing. Clancy does not explain, and we do not see,

why the court erred by awarding costs to the defense as the prevailing party under

Fed. R. Civ. P. 54(d)(1). She does, however, assert that she should have received a

remedy under Fed. R. Civ. P. 56(h) because the defense submitted declarations in bad

faith. But she does not claim to have requested that remedy in the district court, and

our review of the record uncovered no such request. We do not consider this new

                                            9
claim. See Tele-Commc’ns, Inc. v. Comm’r, 104 F.3d 1229, 1232 (10th Cir. 1997)

(“Generally, an appellate court will not consider an issue raised for the first time on

appeal.”).

                                    IV. Conclusion

      Clancy’s motion to supplement the record is granted in part (as to her surreply)

and denied in part (as to the exhibits). The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                           10